          Case 3:20-cr-08098-SPL Document 63 Filed 04/19/21 Page 1 of 4




 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8                                             )    No. CR-20-08098-01-PHX-SPL
      United States of America,
 9                                             )
                                               )
                       Plaintiff,              )    ORDER
10                                             )
      vs.
11                                             )
                                               )
      Loren Reed,                              )
12                                             )
13                     Defendant.              )
                                               )
14                                             )

15   I.      BACKGROUND
16           Defendant has been indicated on one count of Threats to Damage and Destroy a
17   Building by Means of Fire, 18 U.S.C. § 844 (e). Defendant made several Facebook posts
18   about burning down a court building in Page, Arizona. (Doc. 52 at 2-4). Before the Court
19   is Defendant’s Motion for Production of Grand Jury Transcripts (Doc. 52). There are also
20   several motions to dismiss currently pending before the Court, including a Motion to
21   Dismiss Due to Likely Presentation of Inaccurate, Incomplete or Misleading Information
22   to Grand Jury (Doc. 51).
23           In his Motion to Dismiss, Defendant speculates that the Government mislead the
24   grand jury by failing to present evidence that Defendant was planning a peaceful protest
25   and not a “riot”; evidence that Defendant equivocated on his desire to burn down the
26   building, including stating at times that he merely “wanted” to burn it down; comments by
27   Defendant indicating that the threats he made were in jest, such as “jk” (just kidding) and
28   “lmao” (laugh my ass off); evidence that Defendant’s threats were conditional, including
          Case 3:20-cr-08098-SPL Document 63 Filed 04/19/21 Page 2 of 4




 1   comments that he would only burn the building if “riot forced” to do so by the police; and
 2   evidence that, when asked what pharmacies to loot, Defendant merely stated that Safeway
 3   and Walmart were the only pharmacies in town but did not actually agree to loot a
 4   pharmacy. (Doc. 51). Defendant now argues that the “grand jury transcripts are therefore
 5   necessary to support the claims at issue” in his Motion to Dismiss. (Doc. 52 at 2).
 6   I.      LEGAL STANDARD
 7           Federal Rule of Criminal Procedure 6(e)(3)(E)(ii) permits a court to order disclosure
 8   of matters occurring before a grand jury “at the request of a defendant who shows that a
 9   ground may exist to dismiss the indictment because of a matter that occurred before the
10   grand jury.” “A trial judge should order disclosure of grand jury transcripts only when the
11   party seeking them has demonstrated that a particularized need exists . . . which outweighs
12   the policy of secrecy.” United States v. Walczak, 783 F.2d 852, 857 (9th Cir.1986) (citation
13   omitted) (emphasis added). Particularized need must be based on more than mere
14   speculation. See id. at 857.
15            “A request for grand jury information is within the sound discretion of the Court.”
16   United States v. Johnston, No. CR-03-1167-PHX-DGC, 2006 WL 276937, at *1 (D. Ariz.
17   Feb. 3, 2006) (citing Walczak, 783 F.2d at 857). The burden is on the defendant to show
18   that disclosure of grand jury transcripts is appropriate. See Pittsburgh Plate Glass Co. v.
19   United States, 360 U.S. 395, 400 (1959).
20   II.     ANALYSIS
21           Defendant’s Motion is denied because it is based purely on speculation. To obtain
22   grand jury transcripts, the Ninth Circuit requires more than “mere speculation” to overcome
23   the policy of grand jury secrecy. See United States v. Walczak, 783 F.2d 852, 857 (9th Cir.
24   1986) (denying a motion for grand jury transcripts because defendant did not allege specific
25   facts supporting his motion, making his motion speculative); United States v. Urena-Villa,
26   No. CR1701860TUCCKJBGM, 2018 WL 3439824, at *3 (D. Ariz. July 17, 2018), report
27   and recommendation adopted, No. CR171860TUCCKJBGM, 2018 WL 3744975 (D. Ariz.
28   Aug. 6, 2018) (denying grand jury transcripts because “mere speculation that improprieties


                                                   2
       Case 3:20-cr-08098-SPL Document 63 Filed 04/19/21 Page 3 of 4




 1   occurred before the grand jury is inadequate to establish a particularized need”). Further,
 2   this Court has held that a “desire to have the grand jury transcripts as a discovery tool to
 3   help [a defendant] prepare a motion to dismiss the indictment does not constitute a
 4   particularized need that outweighs the policy of secrecy.” Johnston, 2006 WL 276937, at
 5   *1 (citing Walczak, 783 F.2d at 857) (affirming denial of a motion to discover grand jury
 6   transcript because the defendant failed to show a “particularized need” where he merely
 7   speculated that false testimony of law enforcement officers was presented to the grand
 8   jury); Goldstein v. City of Long Beach, 603 F. Supp. 2d 1242, 1254 (C.D. Cal. 2009) (“A
 9   generalized desire for discovery needed to prove one’s case does not constitute the requisite
10   showing of particularized need.”).
11          Here, Defendant’s Motion for Production of Grand Jury Transcripts alleges that the
12   Government “likely presented an inaccurate, incomplete, or misleading presentation to the
13   grand jury.” (Doc. 52 at 2) (emphasis added). In the corresponding Motion to Dismiss,
14   specifically titled “Motion to Dismiss Due to Likely Presentation of Inaccurate, Incomplete
15   or Misleading Information to Grand Jury,” Defendant argues that the government “likely
16   interfered with the independence and integrity of the Grand Jury proceeding” because it
17   “almost certainly presented an inaccurate, misleading, and incomplete narrative.” (Doc. 51
18   at 4) (emphasis added). Defendant argues “the government likely cherry-picked language
19   that furthered its narrative” and that the “grand jury almost certainly never heard that Loren
20   made several comments demonstrating the desire to engage in peaceful protest.” (Doc. 51
21   at 4, 5) (emphasis added). Similarly, Defendant argues the grand jury “likely never heard
22   (or saw) the ample evidence that Loren made his comments in jest,” that the grand jury
23   “likely never heard that Loren’s comments were conditional,” and that the government
24   “likely erroneously claimed that Mr. Reed advocated the burning or looting of private
25   business.” (Doc. 51 at 6, 7, 8) (emphasis added). This language evinces the speculative
26   nature of Defendant’s claims.
27          Defendant argues that this all “likely occurred because the government has engaged
28   in a pattern of doing so on the record,” specifically in the Complaint (Doc. 51 at 5)


                                                   3
       Case 3:20-cr-08098-SPL Document 63 Filed 04/19/21 Page 4 of 4




 1   (emphasis added). Specifically, Defendant argues the government has been “cherry-
 2   picking the most damaging language, without showing the full context of the statement”
 3   by, for example, indicating that Defendant threatened to burn the building without also
 4   including language that he stated he would only do so “if we get riot forced.” (Doc. 51 at
 5   8). Defendant argues that “[i]f the government is employing these tactics to bring the
 6   charge in the Complaint, it is fair to assume its presentation to the grand jury was similarly
 7   calculatedly incomplete.” (Doc. 51 at 8).
 8          Even assuming without deciding that the government “cherry-picked” Defendant’s
 9   language in the Complaint, Defendant has produced no evidence that the government did
10   so before the grand jury. This Court cannot conclude that these proffered reasons rise above
11   mere speculation and constitute a particularized need. If Defendant seeks to ensure that the
12   jury in this case is presented with a full picture of Defendant’s statements, Defendant can
13   do so upon examination at trial. See United States v. Renzi (Renzi I), 651 F.3d 1012, 1027
14   (9th Cir. 2011) (emphasis in original) (internal quotations and citation omitted) (“[A] grand
15   jury’s use of inadequate or incompetent evidence . . . presents a question, not of rights, but
16   of remedies, and the Court has determined that the regular operation of generally applicable
17   rules of procedure and evidence at trial is the appropriate remedy.”); see also United States
18   v. Sears, Roebuck & Co., Inc., 719 F.2d 1386, 1391 n.7 (9th Cir. 1983) (“[C]ourts have
19   been disinclined to extend due process rights to grand jury proceedings.”). Defendant fails
20   to meet his burden of demonstrating a particularized need. Accordingly,
21          IT IS ORDERED that Defendant’s Motion for Production of Grand Jury
22   Transcripts (Doc. 52) is denied.
23          Dated this 19th day of April, 2021.
24
25                                                     Honorable Steven P. Logan
                                                       United States District Judge
26
27
28

                                                   4
